Citation Nr: 1511415	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  11-22 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a bilateral hand disability, to include as secondary to left ankle and shoulder arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to September 1992.  He subsequently served in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.


FINDINGS OF FACT

The preponderance of the evidence is against a finding that the Veteran's current arthritis in the hands is related to service or to the service-connected ankle and shoulder arthritis.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hand disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).
	
In June 2009, prior to adjudication of his claim, the RO sent the Veteran a letter providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided an examination for the Veteran's hands in June 2009 and a Veterans Health Administration opinion in November 2014 to address the clarified diagnosis of rheumatoid arthritis.  Both the June 2009 and November 2014 providers gave clear opinions with supporting and detailed rationale.  The opinions are adequate for adjudication.  The Board has carefully reviewed the record and determines there is no additional development required.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II. Service Connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303(a).  Active service is defined as active duty, as well as, any period of active duty for training (ACDUTRA) during which disability or death is incurred or aggravated by disease or injury in the line of duty, and any period of inactive duty training (IDT), during which disability or death is incurred or aggravated by injury in the line of duty.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.304; Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.

Finally, service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1112 may be proven by lay evidence alone if the evidence shows a continuity of symptomatology for that chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses; however, he is not competent to diagnose arthritis or determine its cause as this requires specialized knowledge and diagnostic testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds the Veteran credible as his statements were detailed and consistent.

The criteria for service connection for a bilateral hand disability have not been met.  See 38 C.F.R. § 3.303.

The evidence shows a current bilateral hand disability.  The June 2009 VA examiner diagnosed right and left carpometacarpal joint arthritis based on image studies.  March 2010 VA treatment diagnosed seronegative rheumatoid arthritis with active synovitis and erosions based on MRI.

The evidence does not show an in-service incurrence to the hands, which could result in the current arthritis.  The Veteran has not reported any injury or problem with his hands during active duty, active duty for training, or inactive duty for training.  Service records from May 1983 show treatment for multiple insect bites on the right hand with pain and swelling.  There is no indication that the insect bites caused any lasting disability; the Veteran did not seek further treatment for hand problems until after service.  Reserve service examinations in April 1993 and May 1998 do not show any abnormalities of the hands.  Moreover, the November 2014 VA specialist concluded that the arthritis in the Veteran's hands was less likely than not related to military service.  He explained that the Veteran has rheumatoid arthritis, as opposed to traumatic, or injury induced, arthritis.

Arthritis is a chronic disease subject to 38 C.F.R. §§ 3.307, 3.309 and may be proven my lay statements of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, however, there is no evidence of arthritis within a year of active duty service.  April 1993 and May 1998 examinations found no arthritis in the hands.  Further, the Veteran did not report continuous hand symptoms in the period after service.  In the June 2009 VA examination, he reported first experiencing pain in his hands two years prior, which is consistent with VA treatment showing hand arthralgia in 2008.  The first indication of any possible symptom is in September 2002 treatment when the Veteran reported tingling in his fingers.  However, this report does not show chronicity, because it is ten years after active duty.  As such, the regulations applying to chronic diseases cannot establish service connection in the Veteran's case.  See 38 C.F.R. § 3.307.  Based on the evidence, arthritis in the Veteran's hands is not related to service.

The Veteran's main contention is that the arthritis in his service-connected ankle and shoulder caused or spread to his hands.  As discussed, he is not competent to determine the cause of the arthritis in his hands, so the Board must rely on medical evidence.  See Jandreau, 492 F.3d at 1377.  The June 2009 VA examiner concluded that the arthritis in the Veteran's hands is not caused by or related to his left ankle and shoulder arthritis.  The examiner explained that the Veteran was not using any assistive devise, which would place a direct connection between those joints and his hands.  The examiner found the arthritis more likely than not related to a natural condition.  The November 2014 specialist agreed and concluded that the rheumatoid arthritis in the Veteran's hands is less likely than not caused by or aggravated beyond the normal progression by the Veteran's left ankle and shoulder arthritis.  The November 2014 specialist explained that rheumatoid arthritis is an immunologically mediated event in which joint injury occurs from synovial hyperplasia, lymphocytic infiltration of the sunovium and local production of cytokines and kemokines.  The joint destruction in one joint is not the cause or result of damage in another joint.  

Treatment from December 2008 notes bilateral ankle pain "likely due to trauma but could be inflammatory and go along with bilateral hand pain."  This evidence suggests a possible similarity in diagnosis between the ankles and hands but does not address any causal relationship or contradict the above medical conclusions noted above.  The June 2009 and November 2014 opinions are thorough and contained detailed explanations.  Overall, such opinions are the most proba tive evidence of record.  As such, the weight of the evidence is against a finding that rheumatoid arthritis in the Veteran's hands is causally linked to his left ankle or shoulder disabilities.

The preponderance of the evidence is against a finding of service connection for arthritis of the hands on a direct or secondary basis.  See 38 C.F.R. § 3.102, 3.303.
     

ORDER

Service connection for a bilateral hand disability, including arthritis, is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


